DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/23/2022 is acknowledged.
Claims 1, 4-6, 9, 11, 14-16, 19, 21, and 24 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Amendments
Amendments filed on 5/23/2022 are entered for prosecution. Claims 1, 4-6, 8-11, 14-16, and 18-26 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email authorization from Douglas M. Owens III (Reg. No.: 51,314) on 5/31/2022.

	The application has been amended as follows:
	In the claim:

1. (Currently Amended) A method performed by a terminal in a communication system, the method comprising: 
receiving, from a source base station, configuration information for a handover to a target base station, the configuration information including information on a first type random access procedure and a second type random access procedure; 
identifying a type of random access procedure as the first type random access procedure, in response to a reference signal received power (RSRP) being above a threshold, wherein the threshold is included in a system information block;  
performing the first type random access procedure with the target base station; 
storing uplink message size information associated with the performed first type random access procedure for a random access (RA) report; and 
transmitting the RA report including the uplink message size information associated with the performed first type random access procedure stored for the RA report, in response to a request to report the RA report.

4. (Currently Amended) The method of claim 1, wherein the uplink message size information associated with the performed first type random access procedure for the RA report includes a size of message A (Msg A) for the first type random access.

6. (Currently Amended) A method performed by a target base station in a communication system, the method comprising: 
receiving, from a source base station, a message requesting a handover from the source base station to the target base station; 
transmitting, to the source base station, configuration information including information on a first type random access procedure and a second type random access procedure; 
performing the first type random access procedure with a terminal based on a reference signal received power (RSRP) being above a threshold, the threshold being included in a system information block; and 
receiving, from the terminal, a random access (RA) report including uplink message size information associated with the performed first type random access procedure, in response to a request to report the RA report,
wherein the configuration information is transmitted from the source base station to the terminal.

9. (Currently Amended) A method performed by a source base station in a communication system, the method comprising: 
transmitting, to a target base station, a message requesting a handover from the source base station to the target base station; 
receiving, from the target base station, configuration information including information on a first type random access procedure and a second type random access procedure; and 
transmitting, to a terminal, the configuration information, 
wherein a type of random access procedure associated with the terminal and the target base station is a first type random access procedure based on a reference signal received power (RSRP) being above a threshold, the threshold being included in a system information block, and 
wherein uplink message size information associated with the performed first type random access procedure is stored in the terminal for a random access (RA) report, and transmitted by the terminal in response to a request to report the RA report.

11. (Currently Amended) A terminal in a communication system, the terminal comprising: 
a transceiver; and 
a controller configured to: 
receive, from a source base station, configuration information for a handover to a target base station, the configuration information including information on a first type random access procedure and a second type random access procedure, 
identify a type of random access procedure as the first type random access procedure, in response to a reference signal received power (RSRP) being above a threshold, wherein the threshold is included in a system information block, and 
perform the first type random access procedure with the target base station, 
store uplink message size information associated with the performed first type random access procedure for a random access (RA) report, and 
transmit the RA report including the uplink message size information associated with the performed first type random access procedure stored for the PA report, in response to a request to report the RA report.

14. (Currently Amended) The terminal of claim 11, wherein the uplink message size information associated with the performed first type random access procedure for the RA report includes a size of message A (Msg A) for the first type random access.

16. (Currently Amended) A target base station in a communication system, the target base station comprising: 
a transceiver; and 
a controller configured to: 
receive, from a source base station, a message requesting a handover from the source base station to the target base station, 
transmit, to the source base station, configuration information including information on a first type random access procedure and a second type random access procedure, 
perform the first type random access procedure with a terminal, based on a reference signal received power (RSRP) being above a threshold, the threshold being included in a system information block, and
receive, from the terminal, a random access (RA) report including uplink message size information associated with the performed first type random access procedure, in response to a request to report the RA report,	
wherein the configuration information is transmitted from the source base station to the terminal.

19. (Currently Amended) A source base station in a communication system, the source base station comprising: 
a transceiver; and 
a controller configured to: 
transmit, to a target base station, a message requesting a handover from the source base station to the target base station, 
receive, from the target base station, configuration information including information on a first type random access procedure and a second type random access procedure, and 
transmit, to a terminal, the configuration information, 
wherein a type of random access procedure associated with the terminal and the target base station is a first type random access procedure based on a reference signal received power (RSRP) being above a threshold, the threshold being included in a system information block, and 
wherein uplink message size information associated with the performed first type random access procedure is stored in the terminal for a random access (RA) report, and transmitted by the terminal in response to a request to report the RA report.

Allowable Subject Matter
Claims 1, 4-6, 8-11, 14-16, and 18-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 9, 11, 16, and 19 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… storing uplink message size information associated with the performed first type random access procedure for a random access (RA) report; and transmitting the RA report including the uplink message size information associated with the performed first type random access procedure stored for the RA report, in response to a request to report the RA report.” and in combination with other limitations recited in claim 1.
In claim 6, “… receiving, from the terminal, a random access (RA) report including uplink message size information associated with the performed first type random access procedure, in response to a request to report the RA report,” and in combination with other limitations recited in claim 6.
In claim 9, “… wherein uplink message size information associated with the performed first type random access procedure is stored in the terminal for a random access (RA) report, and transmitted by the terminal in response to a request to report the RA report.” and in combination with other limitations recited in claim 9.
Claim 11 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 11.
Claim 16 recites similar features to claim 6 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 16.
Claim 19 recites similar features to claim 9 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 19.
Claims 4, 5, 8, 10, 14, 15, 18, and 20-26 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages via an email authorization from Douglas M. Owens III (Reg. No.: 51,314) on 5/31/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471